Citation Nr: 1622073	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the eardrums.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for a lung disability.

8.  Entitlement to service connection for a bilateral leg vein disability.

9.  Entitlement to service connection for ulcers.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for a prostate disability.

12.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

13.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

14.  Entitlement to a total disability rating as the result of individual unemployability due to service-connected disability (TDIU).

15.  Entitlement to special monthly compensation (SMC) based on the need for permanent aid and attendance or housebound status.  

16.  Entitlement to recognition of V.D. as a helpless child based on permanent incapacity for self-support before attaining 18 years of age.  

17.  Entitlement to recognition of J.D. as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age.  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sons, V.D. and J.D.



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963 and from June 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  A June 2012 rating decision denied the Veteran's claims of entitlement to service connection for hypertension and a disability of the eardrums, and it denied the claim of entitlement to recognition of V.D. as a helpless child based on permanent incapacity for self-support before attaining 18 years of age.  A July 2013 rating decision denied the Veteran's claims of entitlement to service connection for a back disability, a bilateral knee disability, an eye disability, diabetes, a heart disability, a lung disability, ulcers, hemorrhoids, a prostate disability, a leg vein disability, an acquired psychiatric disability, SMC based on aid and attendance or housebound status, recognition of J.D. as a helpless child based on permanent incapacity for self-support before attaining 18 years of age, and a TDIU.  

In August 2012, VA received a communication that the RO interpreted as the Veteran's claim seeking recognition of V.D. and J.D. as helpless children based on permanent incapacity for self-support before attaining 18 years of age.  Based on a complete review of the claims file, it appears that with that communication, V.D. and J.D., in their own right, seek compensation on the basis of birth defects to a child born to a Vietnam veteran under 38 U.S.C.A. § 1805.  Though the facts are not in dispute and such claims will ultimately be disposed of as a matter of law, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and must be referred for initial disposition.

All issues with the exception of the claims of entitlement to recognition of V.D. and J.D. as helpless children are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the probative evidence does not support a finding that either V.D. or J.D., both sons of the Veteran, was permanently incapable of self-support by reason of mental or physical defect as of his eighteenth birthday.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's sons V.D. and J.D. as helpless children on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met. 38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent identified and available.  There is no indication that a VA medical examination or opinion is needed as the evidence of record establishes that neither V.D.'s nor J.D.'s physical disability affected his ability to support himself. 

The Veteran, V.D., and J.D. participated in a hearing before the undersigned in November 2015, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Recognition of V.D. and J.D. as the Veteran's Helpless Children

The Veteran contends that his sons V.D. and J.D. are entitled to recognition as his helpless children on the basis of permanent incapacity for self-support prior to attaining age 18. 

The term "child," in pertinent part, is an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of mental or physical defect.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57, 3.356(a).  Incapacity for self-support does not exist when the child by his own efforts is provided with sufficient income for his support.  38 C.F.R. § 3.356(b)(1) (2015).  

Turning to the facts in this case, the evidence of record shows that V.D. was born in October 1966 and attained 18 years of age in October 1984.  Upon review of the record, the evidence does not demonstrate that V.D. was permanently incapable of self-support by October 1984, when he reached the age of 18.  To the contrary, the evidence shows that V.D. worked in a refinery from at least 1999 until approximately 2006, at which time V.D.'s physician indicated that V.D. had an enlarged spleen and liver, which caused him to experience weakness and fatigue.  As a result, the physician encouraged V.D. to refrain from work or strain until final testing was complete.  The record suggests that V.D. had not worked since that time.  In August 2012, V.D. stated that he had enzyme problems, extreme fatigue, a damaged spleen, a damaged liver, anxiety disorder, and a memory disorder.  

Thus, upon review of this evidence, the Board finds that the weight of the evidence of record, which shows that V.D. had at least a 10-year work history and the inception of a disability that prevented him from working over two decades after attaining the age of 18, is against a finding that V.D. became permanently incapable of self-support by reason of mental or physical defect before reaching the age of 18.  

With respect to J.D., the evidence of record shows that J.D. was born in June 1969 and attained 18 years of age in June 1987.  Upon review of the record, the evidence does not demonstrate that J.D. was permanently incapable of self-support by June 1987, when he reached the age of 18.  In August 2012, J.D. stated that he had been born with a defective blood supply to his genitals and a herniated diaphragm.  During the Veteran's November 2015 hearing, J.D. stated that he had a previous work history that included seven years as a truck driver, electrical work, and plumbing.  

Thus, upon review of this evidence, the Board finds that the weight of the evidence of record, which shows that J.D. had a lengthy work history and the inception of a disability that prevented him from working many years after attaining the age of 18, is against a finding that J.D. became permanently incapable of self-support by reason of mental or physical defect before reaching the age of 18.  

Accordingly, the Board finds that neither V.D. nor J.D. is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support before to attaining age 18.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


Recognition of V.D. as a helpless child of the Veteran based on a permanent incapacity for self-support before attaining 18 years of age is denied.

Recognition of J.D. as a helpless child of the Veteran based on a permanent incapacity for self-support before attaining 18 years of age is denied.


REMAND

Further development of the evidence of record is required before the Board may render a decision in this case.

The Veteran's service treatment records (STRs) are incomplete, consisting only of the Veteran's 1969 separation examination.  A December 2011 response from the Personnel Information Exchange System (PIES) indicated that additional STRs had been provided to the VA RO in June 1969, in conjunction with either a claim that the Veteran had filed or the Veteran's expressed intent to file a claim.  The Veteran's claims file does not contain these additional STRs, nor does it contain any records relating to the Veteran's possible 1969 claim for benefits.  Similarly, the record does not contain the Veteran's full personnel file, nor does it contain records relating to the Veteran's service in the reserve.  On remand, all appropriate efforts should be taken to obtain this evidence.  If any relevant evidence cannot be obtained, a formal finding of unavailability should be issued.

The Veteran's post-service treatment records are similarly incomplete.  During his November 2015 hearing before the undersigned, the Veteran indicated that he has received treatment from the VA Medical Center (VAMC) in Oklahoma City since either 1969 or 1970.  In this case, the record contains clearly limited VAMC records from approximately April 1996 to December 2014.  On remand, a full copy of pertinent VAMC treatment records from 1969 to the present should be associated with the Veteran's claims file.

With regard to the Veteran's private treatment records, in May 2012, the Veteran indicated that "Dr. Willson" in Fort Worth performed a back operation on him in 1985.  On remand, all appropriate efforts should be taken to elicit additional information from the Veteran regarding this clinician and an authorization allowing VA to obtain records from this physician.

After this evidence has been added to the record, the RO should undertake all additional development that is required-including re-assessing the Veteran's in-service herbicide exposure and his claimed in-service stressor, and providing the Veteran with any necessary VA examination-before readjudicating the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a full copy of the Veteran's service treatment and personnel records, including all records from his periods of active duty from June 1963 to December 1963 and from June 1968 to April 1969, and any treatment records from the Veteran's Reserve service with the Ardmore, Oklahoma reserve unit.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.

2.  Ensure that all records relating to the Veteran's claims for VA benefits have been associated with the record, including any communications associated with a 1969 claim or intended claim for benefits.

3.  Attempt to obtain all pertinent medical records from the VAMC in Oklahoma City from 1969 to the present.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.  
4.  Provide the Veteran with an authorization and waiver authorizing Dr. Willson from Fort Worth to submit all relevant medical records to VA, including any records relating to the Veteran's 1985 back surgery.  If such an authorization is obtained, attempt to obtain medical records from this institution.

5.  Then, after undertaking any additional development required as the result of the above remand directives, including re-assessing the Veteran's in-service herbicide exposure and his claimed in-service stressor, and providing the Veteran with any necessary VA examinations, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


